Community Tobacco Fund (debate)
The next item is the report by Mr Berlato, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council regulation amending Regulation (EC) No 1782/2003 as regards the transfer of tobacco aid to the Community Tobacco Fund for the years 2008 and 2009 and Regulation (EC) No 1234/2007 with regard to financing of the Community Tobacco Fund - C6-0062/2008 -.
rapporteur. - (IT) Madam President, Commissioner, ladies and gentlemen, the aim of the Commission proposal is basically to continue deducting 5% of the tobacco aid granted for the calendar years 2008 and 2009 and to use those funds to continue financing the Community Tobacco Fund, whose sole purpose is to finance information initiatives for improving European citizens' awareness of the harmful effects of tobacco consumption.
First of all, I think it would be appropriate to highlight a few objective terms of reference. The transfer of CAP aid to the Fund is a rare and positive example of integration and cooperation between the agriculture and health policies of the European Union. Since the activities of the Fund are important for the citizens of the Union, and will continue to be important in the future, as the Commission has underlined, we consider that its continued financial support is necessary for 2007 and for 2009.
The deduction from coupled aid granted to farmers has always been the sole source of financing of the Community Tobacco Fund. The financial basis of this deduction was substantially reduced with the reform of the tobacco CMO and by the decision of some Member States to opt for complete decoupling, thereby completely depriving the Fund of the income from those deductions. It is necessary, by further extending the period of application of the deduction and by increasing its percentage rate, to make sufficient resources available from the Fund to finance programmes without impacting further on the EU budget, at least until the end of the current forecasts, while at the same time seeking other ways of financing the Fund.
One of the positive aspects of the Fund's financing mechanism is the provision for at least 25% of the total amount of approved projects to be co-financed by proven operators, thus guaranteeing the availability of increased funding. The Committee on Agriculture has frequently considered these questions and maintains its own line, which is to tighten restrictions on smoking and to improve people's awareness of its harmful effect on human health.
On the other hand, we are fully aware, as stated in Parliament's legislative resolution of 10 March 2004, that European raw tobacco production, which is now low and concentrated in a few, specific areas of the Union, accounts for less than 4% of world production and has no impact on local consumption of tobacco products.
Although this topic is not central to today's debate, it is worth remembering that the European Union is the world's leading importer of raw tobacco and relies for over 70% of its requirements on third countries - principally Brazil, Malawi, Argentina, Indonesia, Zimbabwe, India and China - to the advantage of tobaccos often produced under less closely regulated conditions than European tobacco. This also results in a trade deficit of over EUR 1.2 billion per annum.
On the other hand, Member States where tobacco aid has been completely decoupled have seen, besides the cancellation of transfers to the Fund, the total abandonment of production, without any sustainable alternative in economic or employment terms. This has had very serious adverse effects on the rural areas concerned as a whole and has not led to any change in the local consumption of finished tobacco products.
As regards the proposal to make a deduction in the aid for the calendar year 2008, and bearing in mind that the tobacco cultivation contracts for the 2008 harvest year were concluded some time ago, the Committee on Agriculture considers that approving that proposal could give rise to a whole series of legal actions or, at any event, to a dispute which would ultimately cause serious harm to farmers alone.
Finally, the Committee on Agriculture considers that, by extending the deduction until the harvest year 2012 and increasing the percentage rate of the deduction for the Fund to 6%, there would be enough money to cover actions under the Community Tobacco Fund until the year 2013, and it calls on the Commission to prepare a multiannual programme which, suitably altered in accordance with the amendments proposed here, could draw on EUR 81 million without impacting further on the Union's budget.
Member of the Commission. - Madam President, first of all I want to thank the rapporteur, Mr Berlato. I was very encouraged by the enthusiasm with which you made your speech tonight. I also wish to thank the Committee on Agriculture and Rural Development for the report on the Community Tobacco Fund.
In 2004 the Council adopted the tobacco reform that constrains partly coupled and partly decoupled payments for the tobacco producers in the period between 2006 and 2009. The reform allows a relatively long transitional period because the partly coupled aid can run until 2009. But we have seen - as you have rightly said - Member States that chose to decouple totally from 2006 when the reform entered into force.
The 2004 reform also included the transfer of a percentage of the tobacco aid for the years 2006 and 2007 from the tobacco producers to the Tobacco Fund. The Commission proposal prolongs the transfer of a percentage from the tobacco aid to the Tobacco Fund until the calendar year 2009.
I very much welcome the support for the transfer of part of the tobacco aid into the Community Tobacco Fund. Your report correctly stresses the major importance for the European public of the measures carried out by this fund, aimed at promoting information initiatives on the damage that tobacco can cause.
However, your request to prolong the transitional period until 2012 poses a huge problem. Such an extension of the transitional partly coupled regime is totally against the philosophy of what the Commission will propose tomorrow in its communication on the 'health check', which is moving towards more decoupled payment, to give the farmers the freedom to produce what the market wants.
So far as I have been informed, those Member States that decided from the very beginning to decouple totally the payment to tobacco producers did so because it was more profitable for the farmers to leave the sector - perhaps because of the quality of the tobacco, it was more difficult to get a decent price.
It was also agreed in 2004 that 50% of the Community support to the tobacco sector would go into the rural development measures. This will start in the budget year 2011 and go, as an additional Community support, to tobacco-producing regions. It is important to note that it is earmarked for the tobacco-producing regions. On that basis, a yearly amount of EUR 484 million has already been included in the rural development programmes for the 2007-2013 period for those Member States that are covered by the tobacco reform.
Therefore I am quite sure that it can come as no surprise that I cannot propose a prolongation of the transitional partly coupled regime, because of the agreement supported by all tobacco-producing Member States when this package on Mediterranean products was agreed in 2004. However, I am looking forward to a very animated, interesting discussion tonight.
draftsman of the opinion of the Committee on Budgets. - (PL) Madam President, Commissioner, subsidising tobacco production while at the same time combating the smoking of tobacco products has been a subject of controversy for many years. However, the Community Tobacco Fund, which presently takes up 5% of tobacco aid, serves to finance research on countering the effects of smoking, propaganda campaigns and the training of tobacco producers with a view to conversion to other production.
I am the draftsman of the Budget Committee's opinion on Mr Berlato's report. The continued financing of the Community Tobacco Fund for the next two years is most appropriate, but it is questionable that the reasons for its existence will disappear after that period, since we know people smoke and will go on smoking. They will smoke whether we in Europe produce tobacco or not. The problem will not disappear even if we stop subsidising tobacco producers. The fund must therefore continue to exist. The only thing that can be changed is the way it is financed.
Madam President, I am glad we have the Commissioner here today, for I believe she is a very fair-minded person. Allow me to explain.
First of all, let me point out to my colleague in the Committee on Budgets that we are against smoking and are in favour of a large-scale anti-smoking campaign. However, if people continue to smoke and there is a corresponding demand for tobacco, we do not need to import it from third countries. Let us produce it in Europe.
I congratulate Mr Berlato on his report and fully endorse it. I request that funding should continue from the Community Tobacco Fund. We farmers have gladly accepted the 1% increase in the rate of deduction that goes into the anti-smoking public information fund, Commissioner, although this is money that is taken away from us. We gladly accept this. We ask of you, however, that the tobacco status quo should obtain until 2013.
Commissioner, you are a very fair-minded person. Why should tobacco growers alone be discriminated against? We therefore request that this should be revoked, and that the status quo should obtain until 2013. Furthermore, as you know, tobacco growers in all countries, especially in my own country, are the poorest of our farmers; they often come from the poorest, most degraded regions, where in many cases nothing else can be grown. If we stop this regime and discontinue the aid, these regions will fall prey to desertification and environmental degradation.
I therefore request that the status quo continue to obtain in line with Mr Berlato's report, his amendments and my own. Knowing that you are a fair-minded person, Commissioner, I believe we can count on your support for our proposal.
on behalf of the PSE Group. - (ES) Madam President, thank you very much, Commissioner, for your presence here. I was talking to the President of my region who has a high opinion of you, and I reaffirm that here today.
Doesn't this conflict with the reference to Berlato in the final paragraph?. Or have I missed the point?
I am speaking on my own behalf and on behalf of my Group's shadow rapporteur, Mrs Rosa Miguélez, in support of Mr Berlato, because his seems to be the most rational position.
Mr Berlato's report deals exclusively with the Community Tobacco Fund, the Community Fund to combat smoking. He asks for more time and more money for this campaign. Therefore, even Members who are against premiums for tobacco should vote for this report, because it aims to extend the time and scope for the fight against tobacco.
However, the word tobacco arouses such strong feelings among many Members of this Parliament that they become confused. They confuse the Community Tobacco Fund with the community premiums and say we are asking to continue the premiums. This is not true. We are talking about the situation of the Fund until 2013.
They confuse production with consumption. The problem in Europe is not production. Europe produces very little tobacco. Europe's problem is the consumption of tobacco imported from outside Europe.
They confuse tobacco with smoking. It is like confusing alcohol with alcoholism. The plant, which is an agricultural crop, has many uses, including medicinal, whereas smoking is an illness.
If they want to eradicate consumption, they should target their attacks much more on imports, manufacturing, advertising and the massive tobacco industry as a whole, rather than on the poor workers in my country, who only account for 5% of the tobacco smoked in Europe.
Finally, Commissioner, we are not funding tobacco for the sake of it, we are funding tobacco because it creates a lot of jobs, not only among tobacco producers, but throughout the districts concerned. In fact, many tobacco producers want to stop producing because they will earn more without working. However, the districts in question will go under if they lose these thousands of jobs for women and immigrants, as has happened in other areas of Europe.
They are only asking for time, time to reorganise their farms.
Commissioner, thank you very much for your patience and I hope that you will extend your hand not to Mr Berlato, but to the workers who are looking at this Parliament in the hope it will not display double standards. I hope that nobody here will confuse what they would like to see with the real situation, and I also hope that nobody here will put their own interests above the interests of these humble people.
on behalf of the Verts/ALE Group. - (DE) Madam President, Commissioner, I have the impression that the aim here is, as they say in Westphalia, to throw a sausage after a side of bacon, meaning to throw out a herring to catch a whale. In other words, the Tobacco Fund is being used in an attempt to safeguard the coupling of the tobacco premium until 2013. The Fund, which - as we all know - is also used to finance education on the harmful effects of smoking, was introduced here in Parliament to support the actual tobacco premiums, because there was strong opposition to smoking from a majority of MEPs, and many were asking how we could support tobacco-growing, given the dangers of smoking.
I have always been a supporter of the tobacco premium, because I believe that the two things are unrelated, but then we should not be hypocritical and undertake to do something to combat smoking if we are actually pursuing a different aim, namely the preservation of the premium. The issue at stake here is not the preservation of the premium; it is essentially a matter of the coupled premium, the objective being to prevent decoupling. We always act as if decoupling would deprive tobacco-growers of the premium. We know that this is not true, and indeed we have already discussed the whole issue in connection with cotton. Businesses will continue to receive payments; the only difference is that they will no longer be obliged to grow tobacco, and I believe that makes good sense.
I remember a trip to northern Greece with the Committee on Agriculture and Rural Development when we visited the poorest of the poor. We saw the impoverished regions, but they were not poor because of decoupling, which had not been introduced yet, but because the tobacco industry was not paying growers in those regions a fair price for their tobacco and was even taking advantage of the premiums paid at that time to push prices so low that tobacco-growers were left with nothing at all from their premiums. We found that incredible at the time, and we wondered why the growers in that region, who grew spice tobacco, which is used throughout the world as a speciality tobacco in cigarette blends, did not receive sufficient payment to be able to make a living from tobacco cultivation alone, regardless of premiums.
If tobacco is no longer grown in some regions as a result of decoupling or in some countries where complete decoupling of tobacco aid has been effected, this does not mean that there are no alternatives in those regions but that growers cannot cover the cost of growing tobacco. What is therefore needed here is a showdown with the tobacco industry so that they start at long last to pay growers a decent price.
I believe it would be better, Commissioner, to leave education about smoking to others, for we in the European Union have done enough educating, and to channel these funds into rural development and into diversification measures for these poor regions instead. Moreover, these resources should be topped up to create other jobs in these regions besides those in tobacco production.
on behalf of the UEN Group. - (PL) Madam President, rarely do decisions debated in this House have such serious consequences for such a large number of people. The issue before us today is the existence or non-existence of tobacco producers in Europe. Tobacco production is the livelihood of around 120 000 farmers and, including seasonal workers, it employs almost 400 000 people in both old and new Member States. The case of Greece has already shown that the so-called reform of the tobacco sector in fact means its liquidation. It is a death sentence for 120 000 farms, mostly small family holdings. I know such tobacco farms in Poland, but we find them here too, on the outskirts of Strasbourg. We are talking about a catastrophe for people who have devoted their lives to the production of tobacco. In the name of what should they be deprived of their livelihood? The liquidation of tobacco production will not stop people smoking. They will smoke cigarettes made from imported tobacco. This reform will help no one and harm many.
I therefore fully support Mr Berlato's report, which rightly comes to the defence of tobacco producers, and add my voice to those of Mr Glavakis and Mr Cercas.
Madam President, tobacco growers are being cruelly persecuted, as the anti-smoking campaign is tantamount to an anti-tobacco policy. As a result, tobacco grown in the EU is considered unhealthy, while imported tobacco is not. This is inconsistent, unscientific and unfair. The results of this policy are well known: despite the campaigns, smoking is on the increase, whereas production in the EU is in sharp decline. Jobs are being lost, tens of thousands of small and medium-sized tobacco growers are being ruined, yet tobacco imports have risen to more than EUR 1.2 billion a year.
Tobacco growing in Greece has declined by 73%. Ever-increasing numbers of tobacco growers are unemployed. Whole areas are being abandoned because no alternative crops are grown there.
We consider it essential to repeal the regulation transferring 50% of direct aid to the second pillar from 2010. All deductions from subsidies should be abolished immediately to allow tobacco growing to continue, since 70% of demand is met by imports. Subsidies should be linked to production; they should be an integral part of the guaranteed minimum prices corresponding to the production cost of each variety.
As the Berlato report contains positive elements supporting all of this, we, the MEPs of the Communist Party of Greece (KKE), will approve it.
on behalf of the IND/DEM Group. - (SV) Madam President, subsidised tobacco growing is a clear example of the double standards which characterise the EU and the European Parliament. The EU has proudly proclaimed that the fight against diseases must be prioritised and spends a few million Swedish kronor on information campaigns every year, while by the back door the EU subsidises unprofitable tobacco growers to the tune of several billion kronor per year.
According to the report, the scheme for a gradual reduction in this support would be extended until 2013. The rapporteur seeks to wash his hands of the negative consequences of tobacco consumption. The simplistic argument is that, since EU tobacco production is so small, only 4%, the effect on final consumption is negligible. What kind of reasoning is that? Is it intended to justify continued subsidies? I think that EU tobacco production is 4% too high. Besides, European tobacco is so bad that only a fraction is sold on the European market. A third is burned. The special interests of the tobacco industry have prevailed for long enough. Our people need us to face up to our political responsibilities.
Ladies and gentlemen, the last puff has a bad taste. It is time to stub out double standards. I therefore urge you to vote against the report tomorrow.
(ES) Madam President, aid to the tobacco sector will be cut by 50 % in 2010 as a result of the most recent reform. I think this is an unprecedented measure, that puts tobacco producers at a clear disadvantage compared to the rest of the Community's agricultural producers. No other agricultural sector has suffered such a drastic cut, and this will come on top of the reductions resulting from the changes in direct aid that the Council of Ministers will agree tomorrow.
I do not think it inappropriate to quote some figures about this sector. At least 80% of European tobacco is produced in disadvantaged regions. In Extremadura, in Spain, where most Spanish production is concentrated, the reform affects 20 000 families, with an annual turnover that represents 26% of the total value of the region's agricultural production.
Moreover, tobacco in Spain is concentrated in small units, with a high level of female employment, on the farms and in the industry as a whole. Furthermore, we should not forget that the European Union only produces 5% of the world's tobacco and imports 70% of the tobacco it consumes. The disappearance of Community tobacco production therefore will not in any way ensure a reduction in consumption.
Or "the only solutions presented so far have been to change the crop”?
The CAP's so-called health check is an ideal moment to reflect about the consequences this decision might have for regions like Extremadura, where a significant social and economic community has developed around this crop and where the only solution presented so far is to change the crop.
In addition, reform of this sector also contradicts the expectations of the Community agricultural sector as a whole, because the Community has guaranteed its stability until the end of the period covered by current financial planning in 2013.
The report adopted by the Committee on Agriculture, which favours an extension of the Community Tobacco Fund, takes into consideration consumers' interests while at the same time questioning the validity of the decision to cut aid to farmers, because the Fund is itself financed by deductions from direct aid to farmers.
(NL) Tobacco kills about half a million European citizens a year. Even amongst non-smokers there are 19 000 deaths a year from passive smoking.
How do I know that? That is the message in the television adverts the European Union itself is having shown in all 27 Member States as part of a big anti-smoking campaign. Altogether we have earmarked EUR 18 million for it, but that sum is a drop in the ocean compared with the subsidies the European Union pays tobacco growers every year. This year Brussels is still spending EUR 320 million on them. Three years ago it was still nearly EUR 1 thousand million.
Is it not very strange that we are trying to combat smoking and at the same time are funding tobacco production with European tax revenue? Furthermore, this continued funding goes against the whole idea behind our agricultural policy reforms, which is that we have to abolish production subsidies. Mr President, the proposal by the European Commission to continue support to the Tobacco Fund in 2008 and 2009 has my full support, but the fund cannot be used as an excuse to continue tobacco subsidies in 2013. Although I have enormous respect for my fellow Members' arguments, I believe in this case that public health must come first.
(IT) Mr President, ladies and gentlemen, I would particularly like to compliment the rapporteur on his excellent work. This report achieves a twofold objective: it reinforces measures to combat smoking by extending the financing of the European Tobacco Fund whilst at the same time bringing the tobacco sector into line with the other CMOs which will naturally terminate with the 2012 financial year.
However, the fight against smoking must not mean the end of tobacco growing in Europe, because Europe is the world's leading importer of raw tobacco and relies for over 75% of its requirements on third countries, to the benefit of tobaccos often produced without any guaranteed health controls. Any cancellation of the aid would lead merely to the end of production, to increased imports and would have no effect on smoking.
(NL) It is difficult to say what is more absurd, that the European Union subsidies tobacco growing, or that Europe then uses part of the subsidies for a fund that discourages tobacco smoking. Totally hypocritical measures like that are precisely the reason why the EU has so little credibility with the public. The argument that the EU produces relatively little tobacco is beside the point. There is still one EU-subsidised cigarette in every packet. That cigarette is then in any case of such inferior quality that we do not want to smoke it in Europe and we dump it somewhere else.
The tobacco subsidy must not be continued, as this Parliament wishes. Part of the subsidies must also not be used for anti-smoking campaigns as a fig leaf, as the Commission wishes. I have had enough of these subsidies. They must simply be abolished immediately.
(PL) Mr President, Commissioner, Mr Berlato's report deals with a combination of health and agricultural issues. Raising the level of funding from 5% to 6%, together with the proposed extension of the system to the years 2009-2012, considerably increases the resources assigned to the Fund - by as much as EUR 81 million. Many farmers and organisations fully support the proposed regulation. Both Polish and European tobacco producers expect the adoption of the report to result in the extended operation of the Community Tobacco Fund, which is essential for public health, and in maintenance of the tobacco production sector for Europe's 100 000 tobacco growers.
The proposed regulation makes it possible to maintain, without any additional budget expenditure, a system of subsidies that partly benefits the production of tobacco and thus avoids discrimination against tobacco growers compared with other agricultural sectors.
It is essential, Commissioner, that we resume the very important debate on the future of tobacco production in Europe as from tomorrow, in connection with presentation of the health check.
(PL) Mr President, today's debate is one in which the arguments of agricultural producers conflict with those of groups campaigning for the health of European society. But will European society be healthier for smoking tobacco of clearly inferior quality imported from third countries? If we destroy our own production, we shall be importing not 70%, but 100%. We also have to consider whether discrimination against farmers who grow tobacco, rather than helping to develop our rural areas, will not lead, in certain regions of the European Union, to even greater economic collapse and the growth of unemployment. Obviously, we can then pump in financial aid for the unemployed, since we are so rich that we can afford to destroy our own agriculture for the benefit of agriculture in the Far East, which we are obliged to support in order to combat unemployment there.
I fully support Mr Berlato's report.
(NL) European farmers who grow tobacco should not receive a single cent from the EU for it. Obviously tobacco subsidies have been a huge source of revenue for farmers for many years, a sort of social security policy that did not deserve the name. However, tax revenue should not, on principle, be spent on unhealthy products. Hence there is only one choice as far as subsidies are concerned: abolish them.
The proposal in the Berlato report is a ridiculous attempt to get tobacco subsidies extended until at least 2012. That should not happen, and there is another reason for this. Developing countries see it as totally unfair that European tobacco should be subsidised. It is unfair competition with poor farmers and it is directly counter to European Union development policy, a classic example of the way in which one policy area can cut into another.
Encourage European farmers to grow crops that now bring in a high price, such as grain, which is badly needed. Show solidarity, though, and let the tobacco subsidies go up in smoke, for the sake of public health and for the sake of cohesion in European policy for the development of the poorest countries in the world. That is solidarity.
(IT) Mr President, ladies and gentlemen, there are certain facts which are undisputed. First, it is certain that complete decoupling lowers production. Second, even if we stop growing tobacco in Europe, it does not mean that the reduction in European tobacco cultivation will reduce the smoking population. Third, we are potentially condemning hundreds and thousands of people to hunger without achieving a concrete result.
I therefore believe that, on the one hand, the aid to tobacco growers should be used to explain the harmful effects of smoking to consumers - and from this point of view the money should obviously come from the aid - and at the same time we should put tobacco growers in a position to slowly quit cultivation, allowing them the necessary time to withdraw from the whole sector. I therefore consider that we should vote in favour of the Berlato report.
(PL) I wish to make three points in this discussion. First, the idea of decoupling payments for production is frequently repeated by the European Commission. It is an approach that obviously reduces Europe's agricultural production. Commissioner Fischer Boel repeated the idea once again today, this time with reference to tobacco production.
Second, we have to remember that tobacco growing, in both old and new Member States, takes place on small family farms in the most poorly developed regions. Liquidation of this production will reduce the possibilities for development in these regions and threaten the existence of small farms.
Third and last, it is true that tobacco growing is controversial, but restricting it in Europe means a growth in tobacco exports from third countries. Mr Berlato has told us that tobacco imports reached EUR 1.2 billion last year.
I hope the European Commission will take these warnings into account in defining its position.
(EL) Mr President, I applaud my fellow Members who have shown such sensitivity on the issue of smoking. I believe that all of us without exception are against smoking, but, my friends, let me point out an essential difference: smoking and tobacco growing are entirely separate. Let us provide as much money as we can, speak on this issue as much as possible, and take all the action we can to persuade our fellow Members and fellow citizens not to smoke. Given that people will smoke regardless, I cannot understand why we have to import tobacco rather than grow it here ourselves. Now let me appeal to you as environmentalists. Tobacco is a crop that requires little water, little fertiliser and few pesticides; it is grown in infertile soils by poor farmers. I am sure that the environmentalist in you and also your humanity, even in those of you who speak against smoking and link smoking with tobacco growing, will lead you to change your minds. Associating smoking with tobacco growing is like confusing our famous wine production with alcoholism. Should we stop producing wines because of alcoholism?
Member of the Commission. - Mr President, thank you to all of you that have contributed to this debate and thank you once again for supporting the prolongation of the transfer into the Tobacco Fund.
I am of course aware that discussions on tobacco policies are a very sensitive issue and I can tell you that I experienced that recently during my visit to Greece in April. I must say clearly as well that the prolongation of the tobacco fund is not an invitation to reopen the tobacco reform from 2004, and I think you have to be aware that this reform is a done deal. And I think you have to take into account as well that this reform was supported by all the tobacco-producing Member States. Therefore, it would be a bit difficult to restart the whole discussion again.
I think it is important as well to remember that we are not stopping subsidies to the tobacco producers. We are actually continuing to pay the highest direct payment or the highest subsidies, more than anyone else in the agricultural sector. No other crop is actually receiving that high a direct payment.
So we will stick to the fact that we will decouple in 2009, and from 2011 we will transfer into the rural development policy.
Therefore, instead of wasting or using a lot of time and lots of efforts against what was agreed in the Council in 2004, I think Member States and tobacco producers, the whole tobacco sector, should look into the rural development policy instead and see what the possibilities are, because lots of money will be available for restructuring, for trying a different business in the agricultural sector.
With a bit of imagination - although I know that you cannot produce everything in these areas - I am sure that a solution could be found if there is cooperation between Member States, the tobacco sector and the tobacco producers, to try to find viable solutions for these areas, in the period after 2011 as well.
rapporteur. - (IT) Mr President, ladies and gentlemen, I would like to thank the Commissioner and all those Members who have spoken. I would point out that, as far as the future of the European tobacco sector is concerned, a formal request was made recently to the Commission, signed by the Ministers of almost all the tobacco-producing Member States, including those countries which have opted for complete decoupling, and the new Member States, for the Commission to put forward a proposal for a regulation extending the current system of support for tobacco production until the year 2013. That matter must be addressed as part of the discussions currently in progress on the CAP 'health check'.
I will conclude, Mr President, by inviting my fellow Members - who at first glance might appear to be less interested in a measure which only involves a deduction from aid to growers in five old Member States, which have maintained the aid partly coupled - to reflect on the fact that the use of those resources and the Fund's information initiatives will continue to be aimed at benefiting the health of all citizens of the Union.
I would also like to point out that perhaps there is a fundamental misconception here: this report is not concerned with and takes no decision on prolonging aid payments to tobacco producers; it is merely a question of voting on a report which advocates prolonging the financing of the Community Tobacco Fund. As regards prolonging the aid payments, that is a decision to be taken later, but that is not the subject of this report which, as I said, is about prolonging the financing of the Community Tobacco Fund and not about prolonging aid payments to tobacco producers in the immediate and foreseeable future.
The debate is closed.
The vote will take place on Tuesday, 20 May 2008.